
	
		I
		111th CONGRESS
		1st Session
		H. R. 3474
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. DeLauro (for
			 herself, Ms. Ros-Lehtinen,
			 Mr. Grijalva, and
			 Mr. Scott of Virginia) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Juvenile Justice and Delinquency Prevention
		  Act of 1974 to prevent later delinquency and improve the health and well-being
		  of maltreated infants and toddlers through the development of local Court Teams
		  for Maltreated Infants and Toddlers and the creation of a National Court Teams
		  Resource Center to assist such Court Teams, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Babies Act of
			 2009.
		2.FindingsCongress finds as follows:
			(1)Children 3 years
			 of age and younger have the highest rates of victimization. Children under the
			 age of 1 are nearly twice as likely as all other children to become victims of
			 child maltreatment while children ages 1 through 3 have the next highest rate
			 of victimization. Children ages 3 and younger are also twice as likely to be
			 placed in foster care as children of any other age. Once placed in foster care,
			 children 3 years of age and younger are more likely than older children to be
			 abused and neglected, and they tend to stay in foster care longer than older
			 children.
			(2)Infants and
			 toddlers are the most vulnerable to the effects of maltreatment. Research shows
			 that young children who have experienced physical abuse have lower social
			 competence, show less empathy for others, and have difficulty recognizing
			 others' emotions. They are also more likely than children who have not been
			 maltreated to have deficits in IQ scores, language ability, and school
			 performance.
			(3)Research shows
			 that the human brain increases in weight from 26 percent of its adult weight at
			 birth to 74 percent by the age of 3. During those early years, the brain is
			 developing most of its basic capacity, which substantially predicts future
			 achievement or failure. Therefore, infants and toddlers who have been
			 maltreated and placed in foster care are spending the most critical
			 developmental period in situations that may be detrimental to healthy growth
			 and development.
			(4)Substance abuse is
			 a factor in as many as 67 percent of child maltreatment cases. Every year, more
			 than 2.6 million babies are born to mothers who drank alcohol during pregnancy
			 and 40,000 of those babies are born displaying identifiable birth defects;
			 thousands more suffer ill effects that are not readily apparent. More than 2
			 million children under 6 live with one or more alcoholic parents. Some 460,000
			 babies are exposed to illegal drugs in utero each year. Poly drug use is the
			 rule rather than the exception, and users typically ingest alcohol, illegal,
			 and prescription drugs. Thus, while research has identified the effects of
			 prenatal alcohol exposure, it is difficult to ascertain the effects of prenatal
			 exposure to other specific substances (i.e., methamphetamines, cocaine, and
			 other illegal drugs). Alcohol is the only mood altering substance that is used
			 in isolation from others and the effects have been well documented through the
			 literature on fetal alcohol spectrum disorders. Maternal substance abuse during
			 pregnancy affects the health of the baby at birth and in the months and years
			 that follow. It contributes to preterm birth, low birth weight, developmental
			 delays and disabilities. Active substance abuse by parents after birth can
			 create a risk of imminent harm to a child.
			(5)Children under the
			 age of 4 account for 78 percent of child fatalities, and children under the age
			 of 1 account for 44 percent of such fatalities.
			(6)Child welfare
			 systems are not meeting the needs of the children who rely on public
			 intervention to protect them. According to the first round of Child and Family
			 Services Reviews completed by the Administration for Children and Families, no
			 State had achieved all of the specified outcomes on the Child and Family
			 Services Review indicators, and all of the States failed to meet the outcome
			 related to the provision of physical and mental health services to children in
			 foster care.
			(7)Judges can be
			 powerful catalysts for change in the way communities address the needs of
			 maltreated infants and toddlers. A project in the Juvenile Court of the Fifth
			 Judicial District of Iowa has combined the leadership of a family court judge
			 with expertise in early childhood development. Such collaboration is currently
			 underway in other local jurisdictions across the country, with many more
			 seeking to create similar projects. These projects are working to ensure that
			 mental health and parenting intervention services are provided for parents and
			 children together.
			3.Court teams for
			 maltreated infants and toddlersTitle II of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is amended—
			(1)by redesignating
			 part F as part G; and
			(2)by inserting after
			 part E the following new part:
				
					FCourt teams for
				maltreated infants and toddlers
						271.Court teams for
				maltreated infants and toddlers program establishedThe Administrator is authorized to establish
				a program to create and provide technical assistance for local Court Teams for
				Maltreated Infants and Toddlers (referred to in this part as Court
				Teams) for the purpose of—
							(1)promoting the
				well-being of maltreated infants and toddlers and their families (including the
				special problems created by substance abuse, particularly alcohol and
				methamphetamine abuse);
							(2)helping to prevent
				the recurrence of abuse and neglect of children; and
							(3)promoting timely
				reunification of families or other successful permanency outcomes for
				maltreated infants and toddlers in foster care.
							272.National court
				teams for maltreated infants and toddlers resource center grant
							(a)Grant
				authorizedThe Administrator shall award a grant for the purpose
				of establishing a National Court Teams for Maltreated Infants and Toddlers
				Resource Center (referred to in this part as the National Court Teams Resource
				Center) to carry out the activities set forth in section 273.
							(b)EligibilityTo
				be eligible to receive the grant described in subsection (a), an entity shall
				be a national early childhood development organization, as defined in section
				276, working in collaboration with a judicial training organization, as defined
				in section 276, that has—
								(1)specific expertise
				in the development of infants and toddlers;
								(2)specific expertise
				in educating judges about child maltreatment;
								(3)experience in
				incorporating the expertise described in paragraphs (1) and (2) into the
				judicial system to promote change in the way courts address cases involving
				maltreated infants and toddlers in foster care; and
								(4)the
				capacity—
									(A)to carry out the
				activities of the National Court Teams Resource Center described in section
				273;
									(B)to support the
				implementation and activities of local Court Teams by providing the assistance
				required under this part; and
									(C)to manage a
				competitive grant award process to select local communities wishing to
				establish a Court Team.
									(c)Grant
				durationThe grant awarded under this part shall be—
								(1)for a period of 5
				years; and
								(2)renewable at the
				discretion of the Administrator.
								(d)Application
								(1)In
				generalAn early childhood development organization desiring to
				receive the grant described in subsection (a) shall submit an application to
				the Administrator, at such time, in such manner, and containing such
				information as the Administrator may require.
								(2)ContentsSuch
				application shall—
									(A)describe the
				expertise of the organization and its collaborative partner in infant and
				toddler development and in judicial training, including any experience relevant
				to their ability to oversee the implementation of local Court Teams, and their
				capacity to provide assistance to local Court Teams;
									(B)include a detailed
				plan describing how the organization and its collaborative partner will
				establish and maintain the National Court Teams Resource Center, and how they
				will carry out the activities of such Center, as described in section
				273;
									(C)explain the
				process that will be used to select local Court Teams to receive assistance
				under this part;
									(D)demonstrate the
				ability of the organization and its collaborative partner to meet all the
				selection criteria, including—
										(i)special expertise
				in the developmental needs of children 3 years of age and younger;
										(ii)a
				demonstrated record of providing resources to parents and other caregivers
				regarding the healthy growth and development of their children;
										(iii)a demonstrated
				record of providing resources for practitioners in the fields of child
				development, early child care and education, family support, pediatrics, child
				welfare, juvenile and family courts, and mental health;
										(iv)extensive
				knowledge about how exposure to violence (including domestic violence,
				community violence, and child maltreatment) influences the growth and
				development of infants and toddlers;
										(v)a
				documented history of collaboration with public and private sector groups
				working to improve the lives of maltreated infants and toddlers, including
				collaboration with judges at the local and national level;
										(vi)the capacity to
				analyze child welfare policy at the local, State, and national levels and to
				offer research-based solutions to the problems confronting child welfare
				systems across the country; and
										(vii)the ability to
				manage multiple complex national resource centers and related activities,
				including strategic planning, team building, infrastructure development,
				training for multidisciplinary professionals at all levels, materials
				development for multiple audiences in a variety of formats, and conference
				planning and delivery at the local, State, regional, and national levels;
				and
										(E)include any other
				information the Administrator may require, including any assurance required by
				the Administrator that the entity, if selected, will give special consideration
				to applications that have a significant number of child welfare cases in the
				jurisdiction of the court over which the qualified judge presides in which
				substance abuse, and particularly methamphetamine abuse, is involved.
									(e)Selection of
				granteeIn considering grant applications under this part, the
				Administrator shall select the early childhood development organization working
				in collaboration with a judicial training organization that
				demonstrates—
								(1)the greatest
				ability to satisfy the criteria described in subsection (d)(4); and
								(2)the most extensive
				experience in addressing the needs of abused and maltreated infants and
				toddlers through training and technical assistance provided to judges,
				multidisciplinary professionals and community leaders.
								273.National court
				teams for maltreated infants and toddlers resource center
							(a)General
				activitiesThe national early childhood development organization
				working in collaboration with a judicial training organization that has
				received the grant authorized under section 272 shall establish and maintain a
				National Court Teams Resource Center, to carry out the following
				activities:
								(1)Develop and carry
				out a process for selecting local Court Teams to receive assistance under this
				part that shall include—
									(A)outreach to
				identify jurisdictions or communities wishing to establish Court Teams;
									(B)letters of
				commitment to participate in a Court Team project containing the items
				described in section 274(a);
									(C)a provision
				allowing for exceptions for alternative models of leadership to that described
				in section 274(a) if such leadership would be more appropriate for meeting
				community needs and the services of the Court Team are made available to local
				judges; and
									(D)in selecting
				jurisdictions to participate, ensuring diversity of geographic location,
				population density, and types of problems affecting the child welfare
				population.
									(2)Conduct national
				meetings and training sessions for local Court Teams.
								(3)Develop a database
				that shall be—
									(A)available to each
				local Court Team to track such Court Team's progress; and
									(B)used by the
				National Court Teams Resource Center to facilitate continuous improvement of
				the local Court Teams receiving assistance under this part.
									(4)Develop materials
				to guide qualified judges in the decisionmaking process regarding maltreated
				infants and toddlers, and to train members of local Court Teams and others in
				the community regarding the appropriate care of maltreated infants and
				toddlers, including the importance of—
									(A)placement
				stability;
									(B)frequent
				parent-child visitation;
									(C)services to reduce
				the recurrence of abuse and neglect;
									(D)services to
				monitor and improve the health and well-being of infants and toddlers in foster
				care;
									(E)timely permanent
				placement;
									(F)concurrent
				planning; and
									(G)implementing a
				comprehensive service delivery plan addressing the needs of children and
				parents at the proximate time of the child(ren)'s removal from the care of
				their biological parents.
									(5)Provide
				information to communities and courts around the country seeking to adopt the
				Court Teams approach, including information related to—
									(A)the incorporation
				of knowledge about infant and toddler development into the resolution of cases
				by judges with jurisdiction over children in foster care; and
									(B)methods to change
				State and local government systems to better address the needs of infants and
				toddlers in foster care and their families.
									(6)Any other activity
				necessary to provide the assistance required under subsection (b).
								(b)Assistance to
				local court teamsAssistance provided to local Court Teams by the
				National Court Teams Resource Center shall include—
								(1)providing
				direction, coordination, and oversight of the implementation of local Court
				Teams, as needed;
								(2)providing a local
				Community Coordinator for each local Court Team, who shall—
									(A)serve as a
				resource for child development expertise for the local Court Team; and
									(B)promote
				coordination (in the jurisdiction of the court over which the Judicial Leader
				presides) between—
										(i)community agencies
				that serve infants and toddlers and their families; and
										(ii)providers of
				resources to support maltreated infants and toddlers and their families;
										(3)providing training
				and technical assistance to local Court Teams, including—
									(A)individual
				consultation;
									(B)networking
				assistance;
									(C)development and
				dissemination of training materials, including fact sheets, template forms, and
				sample operational materials developed for local Court Teams; and
									(D)training for local
				Court Teams related to—
										(i)the impact of
				abuse and neglect on infants and toddlers; and
										(ii)improved
				decisionmaking by courts regarding maltreated infants and toddlers to reduce
				the recurrence of abuse and neglect and improve developmental outcomes;
				and
										(4)organizing local
				training for community members of jurisdictions in which local Court Teams are
				located, which shall relate to the particular needs of infants and toddlers
				exposed to maltreatment and trauma, including topics such as—
									(A)general infant and
				toddler development;
									(B)the impact of
				abuse and neglect on development;
									(C)a continuum of
				relationship-based mental health services for parents and children
				together;
									(D)best practices in
				parent-child contact (visitation);
									(E)evidence-based
				parenting interventions; and
									(F)services available
				to foster children in the community.
									274.Local court
				teams for maltreated infants and toddlers established
							(a)Eligibility and
				letter of commitmentAn entity eligible for receiving assistance
				made available under this part shall consist of at least 1 qualified judge to
				serve as Judicial Leader of the Court Team together with an official of the
				local child welfare agency who submit a letter of commitment to participate in
				the Court Team project including the following information:
								(1)A commitment to
				work with the Community Coordinator provided through the National Court Teams
				Resource Center, to form a team of community agencies serving infants and
				toddlers and their families in the jurisdiction, and carry out the activities
				set forth in this section.
								(2)In the case of a
				community applying for an exception under section 273(a)(1)(C), a description
				of the proposed alternative leadership model, the reasons such a model better
				meets community needs, and the manner in which the services of the Court Team
				will be made available to a court presided over by a qualified judge.
								(3)A description of
				the population of maltreated infants and toddlers in the community within the
				jurisdiction of the court over which the qualified judge presides,
				including—
									(A)any problems
				contributing to the placement of maltreated infants and toddlers under the
				supervision of the court (including the impact of parental substance abuse, and
				particularly methamphetamine abuse); and
									(B)any challenges
				faced by the court in making decisions that are in the best interests of such
				maltreated infants and toddlers.
									(4)Information
				regarding the jurisdiction’s previous efforts, if any, of implementing best
				practices through participation in local or national court improvement
				initiatives; and
								(5)Any additional
				information required by the National Court Teams Resource Center.
								(b)Required
				activitiesA local Court Team receiving assistance under this
				part shall carry out the following activities:
								(1)Conduct monthly
				case reviews of each case handled by the local Court Team, in which all
				individuals and organizations involved in a case meet to review progress in
				such case, and to monitor and track referral to, delivery of, and barriers to,
				services for maltreated infants and toddlers and their families.
								(2)Implement best
				practices in child welfare cases including concurrent planning, reducing
				placement changes, frequent child-parent contact, comprehensive service
				delivery plans at the time of removal, pre-removal conferences, and kinship
				placements.
								(3)Incorporate
				child-focused services into case plans for maltreated infants and toddlers,
				including services such as medical, developmental, and mental health
				interventions and, as appropriate, services for children and parents
				together.
								(4)Organize the
				provision of local training (provided by the National Court Teams Resource
				Center) to community members of the jurisdiction in which the local Court Team
				is located, including court officials, child welfare agencies, attorneys,
				Guardians Ad Litem, court-appointed special advocates, and other individuals
				and organizations providing services to infants and toddlers in foster
				care.
								(5)Identify areas in
				the community in need of improved mental health and substance abuse treatment,
				and assist the National Court Teams Resource Center in improving mental health
				treatment for parents and children together, and substance abuse treatment for
				families (including mothers and children), as needed.
								(6)Prioritize
				after-care services that connect families to their communities after their
				discharge from formal child welfare system involvement.
								(7)Utilize resource
				materials disseminated by the National Court Teams Resource Center to guide
				judges in the decisionmaking process regarding maltreated infants and toddlers,
				and to provide training for Court Team members.
								(8)Participate in the
				national evaluation conducted by the Administrator in accordance with section
				275, to determine the extent to which the activities of the local Court Team
				reduce the recurrence of abuse and neglect and improve health and developmental
				outcomes for maltreated infants and toddlers.
								(c)Permissible
				activitiesA local Court receiving assistance under this part may
				carry out the following activities:
								(1)Developing
				processes for responding to parental substance abuse, such as—
									(A)coordinating with
				local law enforcement agencies to allow rapid response teams to intervene
				quickly on behalf of infants and toddlers who are identified by law enforcement
				personnel as being present during illegal activities related to
				methamphetamines or other illegal substances; and
									(B)establishing and
				maintaining relationships with substance abuse treatment programs to increase
				access to treatment for parents of maltreated infants and toddlers.
									(2)Identifying
				community needs related to early childhood mental health services, and meeting
				those needs by utilizing training provided by the National Court Teams for
				Infants and Toddlers Resource Center on child-parent psychotherapy.
								(3)Any other
				activities that help meet the needs and improve the health and developmental
				outcomes of maltreated infants and toddlers in foster care.
								275.Data
				collection, reports, and evaluations
							(a)Data collection
				and reportsThe National Court Teams Resource Center
				shall—
								(1)establish a
				uniform data collection system that shall be used to periodically collect from
				local Court Teams data related to the operation and outcomes of the
				projects;
								(2)compile such data
				annually and report to the Administrator; and
								(3)in devising such
				data collection system, consult with the organization awarded a contract under
				subsection (b).
								(b)EvaluationThe
				Administrator shall conduct a national evaluation over the course of the grant
				period of the effectiveness of local Court Teams in—
								(1)linking children
				and families to appropriate services and supports that expedite permanency and
				assist families in successful child-rearing following case closure;
								(2)reducing the
				recurrence of abuse and neglect;
								(3)promoting timely
				permanent placements of maltreated infants and toddlers; and
								(4)reducing costs
				through system improvements.
								(c)Reports to
				congress by the AdministratorAt the end of the 3-year period
				beginning on the date of the enactment of this part, and again at the end of
				the 5-year period beginning on such date of enactment, the Administrator shall
				submit a report to Congress addressing the implementation and effectiveness of
				the Court Teams, including—
								(1)a compilation of
				the data on local Court Teams included in the annual report from the National
				Court Teams Resource Center; and
								(2)interim or final
				results from the national evaluation of Court Teams.
								276.DefinitionsFor the purposes of this part:
							(1)Court-appointed
				special advocateThe term court-appointed special
				advocate means an individual who is trained by a recognized
				court-appointed special advocate program and appointed by a court to advocate
				for the best interests of children who come into the court system primarily as
				a result of abuse or neglect.
							(2)Court
				improvement programThe term Court Improvement
				Program means a program authorized under section 438 of the Social
				Security Act (42 U.S.C. 629h).
							(3)Guardian ad
				litemThe term Guardian Ad Litem means an attorney
				or court-appointed special advocate who is appointed by a court to advocate for
				the best interests of children who come into the court system primarily as a
				result of abuse or neglect.
							(4)Judicial
				education organizationThe term judicial education
				organization means an organization whose mission includes the provision
				of training and technical assistance to juvenile and family court
				judges.
							(5)Kinship
				placementThe term kinship placement means placement
				of a child with members of the child’s extended family, biologically or
				emotionally related to the child.
							(6)Maltreated
				infant or toddlerThe term maltreated infant or
				toddler means any child 3 years of age or younger who is the victim of a
				substantiated case of physical abuse, neglect, medical neglect, sexual abuse,
				or emotional abuse.
							(7)National early
				childhood development organizationThe term national early
				childhood development organization means a national nonprofit
				organization—
								(A)that is dedicated
				to supporting the healthy development and well-being of infants, toddlers, and
				their families; and
								(B)that has the
				capacity for research, training, information dissemination, and leadership
				development in all of the professional disciplines related to infants and
				toddlers 3 years of age and younger.
								(8)Qualified
				judgeThe term qualified judge means a judge who
				presides over a court that has jurisdiction over children in foster care, such
				as a judge for a dependency, juvenile, or family
				court.
							.
			4.Authorization of
			 appropriationsSection 299 of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in the header, by
			 striking Parts C and E) and inserting Parts C, E, and
			 F); and
				(B)in paragraph (2),
			 by striking parts C and E) and inserting parts C, E, and
			 F);
				(2)by redesignating
			 subsection (d) as subsection (e); and
			(3)by inserting after
			 subsection (c) the following new subsection:
				
					(d)Authorization of
				appropriations for part FThere are authorized to be appropriated
				to carry out part F $5,000,000 for each of fiscal years 2010, 2011, 2012, 2013,
				and
				2014.
					.
			
